

QORVO, INC.
2012 STOCK INCENTIVE PLAN
Restricted Stock Unit Agreement
(Director Annual/Supplemental RSUs)


THIS AGREEMENT, including any special terms and conditions for the Participant’s
country set forth in the appendix attached hereto (the “Appendix”) (together
with Schedule A, attached hereto, the “Agreement”), is made effective as of the
Grant Date (as defined in Section 2 below) between QORVO, INC., a Delaware
corporation (the “Company”), and _________________, a Director (the
“Participant”).
RECITALS:
In furtherance of the purposes of the Qorvo, Inc. 2012 Stock Incentive Plan (As
Assumed by Qorvo, Inc. and Amended and Restated Effective January 1, 2015)
(Formerly, the RF Micro Devices, Inc. 2012 Stock Incentive Plan), as it may be
amended (the “Plan”), the Company and the Participant hereby agree as follows:
1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern, unless
the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.
2.Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this Section 2:
a.
The “Participant” is _______________.

b.
The “Grant Date” is ______________.

c.
The “Restriction Period” is the period beginning on the Grant Date and ending on
such date or dates and occurrence of such conditions as described in Schedule A,
which is attached hereto and expressly made a part of this Agreement.

d.
The number of shares of Common Stock subject to the award of Restricted Stock
Units granted under this Agreement shall be __________ shares (the “Shares”).

3.Grant of Award of Restricted Stock Units. Subject to the terms of this
Agreement and the Plan, the Company hereby grants the Participant an award of
Restricted Stock Units (the “Award”) for that number of Shares as is set forth
in Section 2. The Participant expressly acknowledges that the terms of Schedule
A shall be incorporated herein by reference and shall constitute part of this
Agreement. The Company and the Participant further acknowledge that the
Company’s signature on the signature page hereof, and the Participant’s
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement.
4.Stockholder Rights. The Participant or his or her legal representatives,
legatees or distributees shall not be deemed to be the holder of any Shares
subject to the Award and shall not have any dividend rights (except as otherwise
provided in Section 3 of Schedule A), voting rights or other rights as a


        

--------------------------------------------------------------------------------




stockholder unless and until (and then only to the extent that) the Award has
vested and certificates for such Shares have been issued and delivered to him,
her or them (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Law shall have been provided).
5.Vesting and Earning of Award. Subject to the terms of the Plan and this
Agreement, the Award shall be deemed vested and earned, and the Shares subject
to the Award shall be distributable as provided in Section 7 herein, upon such
date or dates, and subject to such conditions, as are described in this
Agreement, including Section 2 of Schedule A. Without limiting the effect of the
foregoing, the Shares subject to the Award may vest in installments over a
period of time, if so provided in Schedule A. The Participant expressly
acknowledges that the Award shall vest only upon such terms and conditions as
are provided in this Agreement (including but not limited to Schedule A) and
otherwise in accordance with the terms of the Plan. Without limiting the effect
of the foregoing, the Participant understands and agrees that the Administrator
may delay the vesting of the Award (or portion thereof) and (subject to Code
Section 409A) the issuance of the underlying Shares in order to comply with
Applicable Law or applicable policies of the Company implemented to ensure
compliance with such laws (including but not limited to insider trading
provisions and the Company's insider trading policy); provided, however, that
any such delay in vesting of the Award or issuance of Shares shall not apply to
any Shares subject to an effective Rule 10b5-1 trading plan. The Administrator
has sole authority to determine whether and to what degree the Award has vested
and been earned and is payable and to interpret the terms and conditions of this
Agreement and the Plan.
6.Effect of Termination of Service; Forfeiture of Award. Except as may be
otherwise provided in the Plan or this Agreement (including but not limited to
Schedule A), in the event of the termination of service of the Participant for
any reason (whether by the Company or by the Participant, whether voluntary or
involuntary, and regardless of the reason for such termination and whether or
not found to be invalid or in breach of laws in the jurisdiction where the
Participant is rendering services or the terms of his or her service agreement,
if any) and all or part of the Award has not been earned or vested as of the
Participant’s Termination Date pursuant to the terms of this Agreement, then the
Award, to the extent not vested as of the Participant’s Termination Date, shall
be forfeited immediately upon such termination, and the Participant shall have
no further rights with respect to the Award or the Shares underlying that
portion of the Award that has not yet been earned and vested. The Participant
expressly acknowledges and agrees that the termination of his or her service
shall (except as may otherwise be provided in this Agreement or the Plan) result
in forfeiture of the Award and the Shares to the extent the Award has not been
earned and vested as of his or her Termination Date.
For purposes of the Award (and except as otherwise required under Code Section
409A), the Termination Date occurs on the date the Participant is no longer
actively providing services to the Company and will not be extended by any
notice period (e.g., the Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under laws in the jurisdiction where the Participant is providing
services, or the terms of his or her service agreement, if any); and the
Administrator shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the Award
(including whether the Participant may still be considered to be providing
services while on a leave of absence).
7.Settlement of Award; Election to Defer Delivery.
(a)The Award, if earned in accordance with the terms of this Agreement, shall be
payable in whole Shares. The total number of Shares that may be acquired upon
vesting of the Award (or portion thereof) shall be rounded down to the nearest
whole share. A certificate or certificates for the Shares subject to the Award
or portion thereof shall be issued in the name of the


2
        

--------------------------------------------------------------------------------




Participant or his or her beneficiary (or, in the case of uncertificated shares,
other written evidence of ownership in accordance with Applicable Law shall be
provided) as soon as practicable after, and only to the extent that, the Award
or portion thereof has vested and Shares are distributable, unless the
Participant has made an irrevocable deferral election to defer delivery of
Shares subject to the Award in accordance with Section 7(b) below. Subject to
any deferral election of the Participant in accordance with Section 7(b) below,
Shares or any other benefit subject to the Award shall, upon vesting of the
Award, be issued and distributed to the Participant (or his or her beneficiary)
no later than the later of (i) the fifteenth (15th) day of the third month
following the Participant’s first taxable year in which the amount is no longer
subject to a substantial risk of forfeiture, or (ii) the fifteenth (15th) day of
the third month following the end of the Company’s first taxable year in which
the amount is no longer subject to a substantial risk of forfeiture, or
otherwise in accordance with Code Section 409A.
(b)Unless the Administrator determines otherwise, the Participant shall have the
right to elect a deferral of the timing of delivery to be made with respect to
the Shares subject to the Award. The terms of such deferral shall be in
accordance with the elections of the Participant set forth on the “Director
Deferral Election Form”.
8.No Right of Continued Service. Nothing contained in this Agreement or the Plan
shall confer upon the Participant any right to continue in the service of the
Company or to interfere in any way with the right of the Company or its
stockholders to terminate the Participant’s service at any time. Except as
otherwise expressly provided in the Plan and this Agreement (including but not
limited to Schedule A), all rights of the Participant under the Plan with
respect to the unvested portion of his or her Award shall terminate upon the
Termination Date. The grant of the Award does not create any obligation to grant
further awards.
9.Nontransferability of Award and Shares. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of descent and distribution. The designation of a beneficiary in
accordance with the Plan (to the extent permitted by the Administrator) does not
constitute a transfer. The Participant shall not sell, transfer, assign, pledge
or otherwise encumber the Shares subject to the Award until such Shares have
been issued and delivered to the Participant.
10.Withholding; Tax Consequences.
(a)The Participant acknowledges that, regardless of any action taken by the
Company, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to the Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company. 
Further, if the Participant is subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items.  In this regard, the Participant authorizes the
Company or its respective agents to satisfy their withholding obligations with
regard to all Tax-Related Items by withholding Shares to be issued upon
settlement of the Award. The Company may withhold or account for Tax-Related
Items by considering minimum statutory withholding rates or other applicable
withholding rates. For tax purposes, the Participant is deemed to have been
issued the full number of Shares subject to the


3
        

--------------------------------------------------------------------------------




vested portion of the Award, notwithstanding that a number of the Shares are
held back solely for the purpose of paying the Tax-Related Items. In the event
that the Company determines that withholding Shares is problematic under
applicable local laws or has materially adverse accounting consequences, by his
or her acceptance of the Award, the Participant authorizes the Company and any
brokerage firm determined acceptable to the Company to sell, on his or her
behalf, a whole number of Shares from those Shares issuable to the Participant
as the Company determines to be appropriate to generate cash proceeds sufficient
to satisfy the obligation for Tax-Related Items.  If withholding is performed
from proceeds from the sale of Shares, the Company may withhold for Tax-Related
Items by considering maximum applicable rates, in which case the Participant may
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Shares equivalent. Alternatively, the Company may (subject to
any Code Section 409A considerations) satisfy their withholding obligations for
Tax-Related Items by withholding from the Participant’s wages or other cash
compensation. The Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares if the Participant fails to comply with his or
her obligations in connection with the Tax-Related Items.
(c)The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the Tax-Related Items
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant further acknowledges that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and the receipt of any dividends,
and that he or she has been advised that he or she should consult with his or
her own attorney, accountant and/or tax advisor regarding the decision to enter
into this Agreement and the consequences thereof. The Participant also
acknowledges that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for the Participant.
11.Nature of Grant. In accepting the Award, the Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)all decisions with respect to future equity-based awards to the Participant,
if any, will be at the sole discretion of the Company;
(c)the Participant’s participation in the Plan is voluntary;
(d)the Award and any Shares acquired under the Plan, and the value of and income
attributable to the same, are not intended to replace any pension rights or
compensation;
(e)the future value of the Shares underlying the Award is unknown and cannot be
predicted;
(f)unless otherwise provided in the Plan, the Award and the benefits evidenced
by this Agreement do not create any entitlement to have the Award or any such
benefits transferred to, or assumed by, another company nor be exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Common Stock;


4
        

--------------------------------------------------------------------------------




(g)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the Participant’s termination of service
(for any reason whatsoever whether or not later found to be invalid or in breach
of laws in the jurisdiction where the Participant is providing services or the
terms of his or her service agreement, if any); and
(h)if the Participant is providing services outside of the U.S., neither the
Company nor any Affiliate shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the U.S. dollar that
may affect the value of the Award or of any amounts due to the Participant
pursuant to the vesting of the Award or the subsequent sale of any Shares
acquired upon vesting.
12.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Company and any Affiliate for the exclusive
purpose of implementing, administering and managing his or her participation in
the Plan.
The Participant understands that the Company may hold certain personal
information about him or her, including, but not limited to, his or her name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Company or any Affiliate, details of
all Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in his or her favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC (“Fidelity”) or to any other third party assisting in the
implementation, administration and management of the Plan.  The Participant
understands that the recipients of Data may be located in the Participant’s
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than his or her country.  The Participant
understands that, if he or she resides outside the U.S., the Participant may
request a list with the names and addresses of any potential recipients of Data
by contacting his or her local Human Resources representative.  The Participant
authorizes the Company, Fidelity and any other recipients of Data which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
of Data as may be required to a broker or other third party with whom the
Participant may elect to deposit any Shares purchased upon vesting of the Award.
The Participant understands that Data will be held only as long as is necessary
to implement, administer and manage his or her participation in the Plan.  The
Participant understands that, if he or she resides outside the U.S., the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Company.  Further, the Participant understands that he or she is
providing the consents herein on a purely voluntary basis.  If the Participant
does not consent, or if the Participant later seeks to revoke the consent, his
or her service status will not be affected solely by such actions of the
Participant; the only consequence of refusing or withdrawing the consent is that
the Company would not be able to grant Restricted Stock Units or other equity
awards to the Participant or administer or maintain such awards.  Therefore, the
Participant understands that refusing or withdrawing the consent may affect his
or her ability to participate in the Plan. For more information on the
consequences of his or her refusal to consent or withdrawal of consent, the
Participant understands that he or she may contact the Company.


5
        

--------------------------------------------------------------------------------




13.Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Award has been earned and
vested. Any interpretation of this Agreement by the Administrator and any
decision made by it with respect to this Agreement is final and binding.
14.Superseding Agreement; Successors and Assigns. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Award, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. Except as may be otherwise provided in the Plan,
this Agreement does not supersede or amend any existing Change in Control
Agreement, Inventions, Confidentiality and Nonsolicitation Agreement,
Noncompetition Agreement, Severance Agreement, Employment Agreement or any other
similar agreement between the Participant and the Company or an Affiliate,
including, but not limited to, any restrictive covenants contained in such
agreements. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective executors, administrators,
next-of-kin, successors and assigns.
15.Governing Law and Venue. Except as otherwise provided in the Plan or herein,
this Agreement shall be construed and enforced according to the laws of the
State of Delaware, without regard to the conflict of laws provisions of any
state, and in accordance with applicable federal laws of the United States. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the Award or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of North Carolina and agree that such litigation shall be conducted only in the
courts of Guilford County, North Carolina, or the federal courts of the United
States for the Middle District of North Carolina, and no other courts, such
jurisdiction being where the Award is made and/or to be performed.
16.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver to and obtain Participant’s acceptance of any
documents related to the Award or future awards of Restricted Stock Units that
may be granted under the Plan by electronic means or request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive and accept such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
17.Language. If the Participant has received this Agreement, or any other
document related to the Award and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
18.Appendix. The Award shall be subject to any special terms and conditions for
the Participant’s country set forth in the Appendix, if any. If the Participant
relocates to one of the countries included in the Appendix during the term of
the Award, the special terms and conditions for such country shall apply to him
or her to the extent the Company determines that the application of such
provisions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.
19.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Award and the Shares acquired upon vesting of the
Award, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


6
        

--------------------------------------------------------------------------------




20.Amendment; Waiver. Subject to the terms of the Plan and this Agreement, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. Notwithstanding the foregoing, the Administrator shall have
unilateral authority to amend this Agreement (without Participant consent) to
the extent necessary to comply with Applicable Law or changes to Applicable Law
(including but not limited to U.S. federal securities laws and Code
Section 409A). The waiver by the Company of a breach of any provision of this
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.
21.Notices. Except as may be otherwise provided by the Plan, any written notices
provided for in this Agreement or the Plan shall be in writing and shall be
deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three (3) business days after mailed but in no event
later than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the Participant’s address indicated by
the Company’s records, or if to the Company, at the Company’s principal office
located in Greensboro, NC, attention Corporate Treasurer, Qorvo, Inc.
22.Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
23.Restrictions on Award and Shares. The Company may impose such restrictions on
the Award and any Shares or other benefits underlying the Award as it may deem
advisable, including without limitation restrictions under the U.S. federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws applicable to such Award or
Shares. Notwithstanding any other provision in the Plan or this Agreement to the
contrary, the Company shall not be obligated to issue, deliver or transfer
Shares, to make any other distribution of benefits, or to take any other action,
unless such delivery, distribution or action is in compliance with all
Applicable Law (including but not limited to the requirements of the Securities
Act). The Company may cause a restrictive legend to be placed on any certificate
for Shares issued pursuant to the Award in such form as may be prescribed from
time to time by Applicable Law or as may be advised by legal counsel. The
Administrator may delay the right to receive or dispose of Shares (or other
benefits) upon settlement of the Award at any time if the Administrator
determines that allowing issuance of Shares (or distribution of other benefits)
would violate any federal, state or foreign securities laws or applicable
policies of the Company, and the Administrator may provide in its discretion
that any time periods to receive Shares (or other benefits) subject to the Award
are tolled or extended during a period of suspension or delay (subject to any
Code Section 409A considerations); provided, however, that any such delay,
suspension, tolling or extension shall not apply to any Shares subject to an
effective Rule 10b5-1 trading plan.
24.Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.
25.Compliance with Recoupment, Ownership and Other Policies or Agreements. As a
condition to receiving this Award, the Participant agrees that he or she shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines and/or other similar policies maintained by
the Company, each as in effect from time to time and to the extent applicable to
the Participant


7
        

--------------------------------------------------------------------------------




from time to time. In addition, the Participant shall be subject to such
compensation recovery, recoupment, forfeiture, or other similar provisions as
may apply at any time to the Participant under Applicable Law.
26.Foreign Asset/Account Reporting Requirements. The Participant acknowledges
that there may be certain foreign asset and/or account reporting requirements
which may affect his or her ability to acquire or hold the Shares acquired under
the Plan or cash received from participating in the Plan (including from any
dividends paid on the Shares acquired under the Plan) in a brokerage or bank
account outside his or her country. The Participant may be required to report
such accounts, assets or transactions to the tax or other authorities in his or
her country. The Participant also may be required to repatriate sale proceeds or
other funds received as a result of participating in the Plan to his or her
country through a designated bank or broker within a certain time after receipt.
The Participant acknowledges that it is his or her responsibility to be
compliant with such regulations, and the Participant should speak to his or her
personal advisor on this matter.


[Signature Page to Follow]


8
        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Grant Date stated herein.


QORVO, INC.
By: ______________________________________
Robert A. Bruggeworth
President and Chief Executive Officer
Attest:
__________________________________
Jeffrey C. Howland
Secretary



[Signature Page of Participant to Follow on Schedule A/Grant Letter]






9
        

--------------------------------------------------------------------------------






Qorvo, Inc.
2012 Stock Incentive Plan
Restricted Stock Unit Agreement
(Director Annual/Supplemental RSUs)
Schedule A/Grant Letter
1.Grant Terms. Pursuant to the terms and conditions of the Company’s 2012 Stock
Incentive Plan, as it may be amended (the “Plan”), and the Restricted Stock Unit
Agreement (Director Annual/Supplemental RSUs) attached hereto, including any
special terms and conditions for your country in the Appendix attached thereto
(together, the “Agreement”), you (the “Participant”) have been granted an award
of Restricted Stock Units (the “Award”) for the number of shares of Common Stock
(the “Shares”) as set forth below. Unless otherwise defined herein, capitalized
terms in this Schedule A shall have the same definitions as set forth in the
Agreement and the Plan.
 
Participant:
 
____________________
 
 
Grant Date:
 
____________________
 
 
Shares Subject to Award:
 
____________________
 

2.Vesting of Award. [Modify vesting schedule as appropriate.]
(a)The Award shall be deemed vested with respect to one hundred percent (100%)
of the Shares subject to the Award on the earlier of (i) the first anniversary
of the Grant Date or (ii) the day before the Company’s first annual meeting of
stockholders occurring after the Grant Date, in each case subject to the
continued service of the Participant as a Director through such vesting date.
(b)    Notwithstanding the provisions of Section 2(a) above, in the event of the
Participant’s death or Disability (as defined in the Plan), the Award shall
automatically fully vest, effective as of the date of the Participant’s death or
the date of Disability as determined by the Administrator, as applicable.


3.    Dividends.    If the Company pays a dividend at any time after the Grant
Date, such dividends shall be paid to the Participant in accordance with Section
7 of the Agreement upon and to the extent of the vesting of the underlying
Shares. For clarity, if the Participant makes a timely election to defer payment
of the Shares pursuant to the Plan, and the Company pays a dividend at any time
after the Grant Date, such dividend shall be treated in accordance with Section
7(b) of the Agreement upon and to the extent of the vesting and distribution of
the underlying Shares.




[Signature Page to Follow]


A-1



--------------------------------------------------------------------------------





By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Agreement, including any special terms and conditions for
my country in the Appendix attached thereto. I understand that the Grant Letter
and its provisions are incorporated by reference into the Agreement and
constitute a part of the Agreement. By my signature below, I further agree to be
bound by the terms of the Plan and the Agreement, including but not limited to
the terms of the Grant Letter. The Company reserves the right to treat the Award
and the Agreement as cancelled, void and of no effect if the Participant fails
to return a signed copy of the Grant Letter within thirty (30) days of receipt.


Signature:                                     Date:             




Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Treasury Department, Qorvo,
Inc., 7628 Thorndike Road, Greensboro, NC 27409-9421. Please retain a copy of
the Agreement, including this Grant Letter, for your files.




A-2

